Citation Nr: 0822311	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-38 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to March 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision denying 
the veteran's service connection claim for a heart condition.


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
has a current heart condition.


CONCLUSION OF LAW

Criteria for service connection for a heart condition have 
not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 

As an initial matter, it is observed the veteran developed 
hypertension while in service, and service connection for 
that disability has been established.  That being so, this 
case will address whether a heart disability, other than 
hypertension was incurred in service.  

The veteran contends that after the completion of a January 
2002 VA examination that included an electrocardiogram (EKG), 
the examiner informed him that the abnormalities of his EKG 
reflected a prior myocardial infarction that occurred in 
service.  He asserts that this is proof of a current heart 
condition that is the result of in-service injury, entitling 
him to service connection for a heart condition.

The veteran's entrance physical examination and corresponding 
self-report of medical history fail to mention a heart 
condition.  EKG testing performed during service in April 
1989, September 1994, September 1997, and April 1999 indicate 
normal EKG and sinus rhythms.  In October 1999 the veteran 
sought treatment after experiencing two 15 to 30 second 
episodes of chest pain and accompanying shortness of breath.  
The treating medical professional ordered an EKG, which 
recorded a T wave inversion in lead III.  The results of a 
January 2000 stress test were normal, and the veteran's 
December 2000 separation physical examination noted no heart 
abnormalities.

A January 2002 VA medical examination revealed no heart 
abnormalities, noting normal cardiac size and sounds with no 
evidence of peripheral vascular disease.  Accompanying chest 
x-rays revealed that the veteran's heart and pulmonary 
vasculature were within normal limits and that there was no 
infiltrate or pleural effusion; and an impression of no 
active heart disease was noted.  The accompanying EKG was 
abnormal, reflecting moderate voltage criteria for left 
ventricular hypertrophy and a T wave abnormality. 

The veteran had a subsequent VA examination in June 2006 at 
which the examiner reviewed the veteran's January 2002 EKG 
and concluded that it did not indicate any evidence of a 
prior myocardial infarction.  The examiner further stated 
that the veteran's exercise stress test, which included an 
EKG, is "clinically and electrocardiographically negative 
for exercise[-]induced myocardial ischemia."

Thus, while there is evidence of various abnormal 
laboratory/electrocardiograph findings, the fact remains that 
none of the medical evidence reflects a diagnosis of a 
current heart disorder.  Furthermore, while the veteran 
believes that he has a current heart condition, he is not 
qualified to prove a matter requiring medical expertise, such 
as would be needed to offer a diagnosis or an opinion on 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Accordingly, given the absence of proof 
of the presence of a current disability, there can be no 
valid claim, and the appeal must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
In the present case, required notice was completed by letters 
dated in August 2001, May 2004, and October 2004.  In 
addition, service medical records have been obtained, and the 
veteran was provided with three VA examinations (the reports 
of which have been associated with the claims file).  
Further, the veteran was offered the opportunity to testify 
at a hearing before the Board, but he declined.  VA has thus, 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial 
of the veteran's claim, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
veteran in adjudicating this appeal.






ORDER

Service connection for a heart condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


